Citation Nr: 0019270	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-31 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial rating of 10 percent for 
hypothyroidism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
October 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1997 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO granted 
service connection for hypothyroidism and assigned a 10 
percent evaluation.  


The Board remanded this case to the RO in April 1999 for 
further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.  


Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.


FINDING OF FACT

Hypothyroidism requires continuous medication for control, 
but is currently asymptomatic.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for 
hypothyroidism at any time since the grant of service 
connection have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A September 1996 service department medical record relates 
that the veteran's TSH was mildly elevated and that her T4 
was normal.  Clinically, she had no goiter.  She had not 
gained weight and her deep tendon reflexes were 3+.  She had 
become more constipated, but did not feel more sensitive in 
cold environments.  The assessment was that the veteran was 
both chemically and clinically euthyroid.  

The veteran was afforded a VA endocrinology examination in 
December 1996.  The veteran's subjective complaints included 
constant fatigue, weakness, sleepiness, and a 12 pound weight 
gain in 3 months.  It was found that the veteran weighed 134 
pounds, with a reported maximum weight in the past year of 
122 pounds.  Clinical inspection showed that the veteran was 
alert and oriented to time, person and place.  The heart had 
regular rhythm; pulse rate was 66 beats per minute.  There 
was no myxedema.  The diagnosis was primary hypothyroidism.  
The examiner referred to laboratory studies which showed a 
high TSH level and recommended that the veteran be started on 
thyroid hormone replacement therapy.  

In her substantive appeal to the Board in November 1997, the 
veteran stated that she was experiencing mental disturbance, 
muscular weakness, cold intolerance, and constant sleepiness.  
In a subsequent statement in support of her claim, dated in 
July 1998, she also listed constipation.  She attributed 
these symptoms to hypothyroidism. 

A January 1999 VA clinical notation relates the following 
reference ranges for certain tests of thyroid function:  TSH-
-.35 to 5.5 uIU/mL; T4--4.5 to 10.9 ug/dL.   

Pursuant to the Board's April 1999 remand, a VA endocrinology 
examination was performed in March 2000.  The veteran 
indicated that she had been placed on thyroid hormone 
replacement therapy four years before.  Her current dose was 
0.1 mg daily of Synthroid.  She denied symptoms suggestive of 
exophthalmus.  She did not report neck tenderness.  She 
referred to continued problems with some fatigue and to 
becoming cold easily; she reported intermittent constipation 
and loose bowels, as well as a 15 pound weight gain.  
Otherwise, the review of systems with respect to the thyroid 
was unremarkable.

Physical examination revealed that the veteran weighed 142 
pounds.  There was no exophthalmus or other ocular 
manifestations of thyroid disease.  The thyroid was not 
enlarged.  There were no thyroid nodules or associated 
adenopathy.  The heart and lung examination was unremarkable.  
The extremities were without edema.  Deep tendon reflexes 
were normal with normal relaxation phase.  Laboratory studies 
showed that TSH was 1.7 and that T4 was 4.6  The assessment 
was that the veteran had lithium-induced hypothyroidism.  The 
examiner commented that the veteran's current management with 
Synthroid 100 micrograms appeared sufficient to keep her in 
the euthyroid state.

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

Pursuant to C.F.R. § 4.119, Diagnostic Code 7903, a 10 
percent disability evaluation for hypothyroidism requires 
that there be fatigability, or continuous medication required 
for control. A 30 percent disability evaluation requires 
fatigability, constipation, and mental sluggishness. A 60 
percent disability evaluation requires muscular weakness, 
mental disturbance, and weight gain. A 100 percent disability 
evaluation requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.

The Board's April 1999 remand specified that a VA specialist 
in endocrinology provide comment with respect to the multiple 
subjective symptoms reported by the veteran as manifestations 
of hypothyroidism; as well, the Board's remand directed that 
the examiner distinguish mental disturbance, if any, which 
was referable to service-connected hypothyroidism, in 
contrast to any mental disturbance referable to the veteran's 
psychosis, a condition for which service-connection is also 
in effect.  

A review of the claims folder indicates that the report of 
the March 2000 examination did not respond precisely to all 
questions posed by the Board's remand.  Nevertheless, the 
examiner specifically determined that the veteran is 
euthyroid, i.e., that she has a normally functioning thyroid, 
as verified by laboratory studies and clinical findings.  
Thus, although the veteran has reported multiple symptoms 
characteristic of hypothyroidism, that complex of symptoms is 
not substantiated, in view of the objective determination 
that her thyroid is functioning normally.  Rather, the 
objective evidence shows that hypothyroidism is currently 
asymptomatic.

The currently assigned 10 percent rating reflects that the 
veteran requires continuous medication for control of 
hypothyroidism.  However, a rating greater than 10 percent is 
not warranted, as the evidence does not demonstrate the 
requisite manifestations, including the presence of 
fatigability, constipation and mental sluggishness.  In 
addition, there is nothing in the record to suggest that a 
higher rating should be assigned for hypothyroidism for any 
period during the pendency of the appeal.  Fenderson, supra.  
In reaching its decision in this appeal, the Board has been 
mindful of the doctrine of the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

